Exhibit 99.1 1 Bank of Florida Corp. Investor PresentationRaymond James Investor Meetings December 4-5, 2007Financial Data at September 30, 2007 2 Statements contained in this presentation which are not historical facts are forward-looking statements as that item is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from estimated results. Such risks and uncertainties are detailed in the Company’s filings with the Securities and Exchange Commission. Forward-Looking Statements 3 Mission Statement To be the “Bank of Choice” for businesses, professionals and individuals with desire for relationship-driven financial solutions. Business owners Entrepreneurs Executives Professionals (doctors, attorneys, accountants) Professional Associations Businesses Wealthy families and individuals Foundations and estates 4 Company Profile4th largest publicly-traded bank holding company headquartered in Florida based on total assets as well as market capitalization $1.3 billion in assets Founded in Naples, Florida in 1999 13 financial centers in 7 distinct and premier Florida markets Primary focus is lending on commercial real estate properties in the $1 - $15 million range; increased attention on growing commercial and industrial lending Comprehensive suite of products and services specifically designed for business clients and wealthy individuals Integrated wealth management strategy with our Investment Management Division called -Bank of Florida Trust Company 5 Market DepositsCollier/Lee Counties $22.0 billionHillsborough/Pinellas Ctys $41.1 billionBroward County $35.4 billionPalm Beach County $37.9 billionBank of Florida markets hold more than half of Florida’s total depositsTotal Market Deposits$212.7 billionMiami-Dade County $76.3 billionFlorida’s Total Deposits$373.9 billionSource: FDIC data as of 6/30/07Large and Diverse Markets 6 Positioned in High Growth Counties High Growth County Medium Growth County Based on Projected Economic Indicator Change ’05-’10* Low Growth County Indicates counties in which BOFL currently has branchesIndicates counties in which BOFL has expanded in 2007 *Projected Economic Indicator Change measures prospective wealth creation, using changes in population and median household income 7 The Desirable Florida Market Florida leads the nation in fastest growing job markets, with 5-year growth rate of 32.2%. (Bizjournals, September 2007) Florida leads the nation in economic vitality with 12 cities named as top performers, more than double any other state. (Moody’s Economy June 2007) Florida is one of America’s Top States for Business (CNBC, July 2007) Eleven Florida Metros named “Best Place for Business and Careers” by Forbes. (Forbes, April 2007) Florida’s total personal income remained the 4th largest in the U.S. (Bureau of Economic Analysis, March 2007) Fort Myers/Sarasota rank among top 10 hottest areas for entrepreneurs (Inc. Magazine, May 2007) Miami/Fort Lauderdale market ranked as #1 in the nation for entrepreneurial activity (BusinessWeek, May 2007) Sources: Florida Research and Economic Database, SNL, eFlorida.com Based on the latest Nationwide data 8 Market Expansion – 2007 & 20082007/2008 Expansion Markets (5 Locations)Strategic AcquisitionOld Florida Bankshares, Inc.Completed Q2 2007 (Collier/Lee Counties) Tampa Bay ExpansionClearwater Financial Center Q3 2007 (Pinellas County)Key Financial Center RelocationsDowntown Fort Lauderdale High Rise Q4 2007Coral Ridge New Facility with Drive-Through 1H 2008Planned ExpansionCoral Gables at Merrick Way 1H 2008 9 Financial Highlights Financial Data at September 30, 2007 10 Asset Growth CAGR of 63%56%*in 000s CAGR to 12.31.06 (5 years) Annual Data as of December 31 *Up 26% excl. Bristol Bank and Old Florida Acquisitions 10 $1,400,000 $145,000 $223,000 $421,000 $570,000 $883,000 $850,096 $1,323,415 $0 $200,000 $400,000 $600,000 $800,000 $1,000,000 $1,200,000 2002 2ept. 30, 2006 Sept. 30, 2007 11 Bank Affiliates$ in millions September 30, 2007 Total Assets : $1.32 billionNote: Parent Company assets/eliminations not shown Southwest - Opened August 1999 (Incl. Old Florida Acquisition in April 2007) Southeast - Opened July 2002 (Incl. Miami-Dade Acquisition in August 2006 and De Novo Palm Beach County Division in November 2005) Tampa Bay - Opened November 2004 $463 $184 $690 12 Loan GrowthCAGR of 63%58%* $ in 000s CAGR to 12.31.06 (5 years) Annual Data as of December 31 *Up 29% excl. Bristol Bank and Old Florida Acquisitions $106,000 $200,000 $326,000 $486,000 $784,000 $728,610 $1,152,263 $0 $200,000 $400,000 $600,000 $800,000 $1,000,000 $1,200, 2005 2006 Sept. 30, 2006 Sept. 30, 2007 13 Loan MixTotal Loans $1,152,000 100% Total Commercial-Related $946,000 82% Consumer Loans $11,000 1% Home Equity/Consumer LOC $40,000 4% Residential Lending 1-4 Family $155,000 13% Commercial & Industrial $88,000 8% $189,000 16% Land (Commercial & Residential Development) Commercial Real Estate–Construction $234,000 20% Commercial Real Estate- Permanent $435,000 38% Outstandings as of Sept. 30, 2007 Loan Mix ($ in 000’s) 14 Commercial Real Estate PortfolioNo high-rise condominium participation 46% of commercial real estate loans are owner-occupied properties Data as of 9/30/07 Permanent 16% 15% 5% 4% 3% 41% Office - 41% Industrial
